EXHIBIT 10.56

 

ELEVENTH AMENDMENT TO CREDIT AGREEMENT

 

This ELEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
31ST day of December, 2004 by and among CECO GROUP, INC., CECO FILTERS, INC.,
AIR PURATOR CORPORATION, NEW BUSCH CO., INC., THE KIRK & BLUM MANUFACTURING
COMPANY, KBD/TECHNIC, INC. and CECO ABATEMENT SYSTEMS, INC. (the “Borrowers”),
and FIFTH THIRD BANK (“Fifth Third”), individually and as agent (in such
capacity, the “Agent”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”) individually,
and JPMORGAN CHASE BANK, N.A. (“JPMC”), individually, successor by merger to
Bank One, NA, Main Office Columbus (“Bank One”) (PNC, Fifth Third and Bank One
or JPMC, and their respective predecessors, successors and assigns,
collectively, the “Banks”).

 

BACKGROUND

 

A. PNC (then as Agent) the Banks and the Borrowers are parties to a Credit
Agreement dated as of December 7, 1999 (“Credit Agreement”) as amended by
Amendment to Credit Agreement, dated as of March 28, 2000, by Second Amendment
to Credit Agreement dated as of November 10, 2000, by Third Amendment to Credit
Agreement dated as of March 30, 2001, by Fourth Amendment to Credit Agreement
dated as of August 20, 2001, by Fifth Amendment to Credit Agreement dated as of
March 27, 2002, by Sixth Amendment to Credit Agreement dated as of May 14, 2002,
by Seventh Amendment to Credit Agreement dated as of November 13, 2002 and by
Eighth Amendment to Credit Agreement dated as of November 13, 2003.

 

B. The Banks by separate Intercreditor Agreement, dated as of November 13, 2003
(“Intercreditor Agreement”), agreed to modify their positions so that from and
after that date Fifth Third was solely responsible for the Revolving Credit
Commitment and had no interest in the Term Loans (then and now, only Term Loan
A) and PNC and Bank One, NA owned, on an equal basis, the Term Loan and Fifth
Third Bank became Agent for all purposes under the Credit Agreement, except for
being the mortgagee, pledgee or secured party under existing mortgages, pledges
or security agreements, given to secure the Loans made pursuant to the Amended
Credit Agreement, for which purpose PNC remains agent for the Banks.

 

C. Fifth Third (as Agent), the Banks and Borrowers further amended the Credit
Agreement by Ninth Amendment to Credit Agreement dated as of June 29, 2004 and
by Tenth Amendment to Credit Agreement dated as of November     , 2004 (the
Credit Agreement as amended as set forth in Recital A and this Recital C, the
“Amended Credit Agreement”).

 

D. JPMC has become successor by merger to Bank One, NA.

 

E. Borrowers and Guarantors wish to amend the Amended Credit Agreement on the
terms and conditions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the legality and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, hereby agree as follows:

 

1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Amended Credit Agreement.

 

2. Amendments to Credit Agreement.

 

(a) Beginning at the end of the fiscal quarter ending December 31, 2004, Section
6.1(a) Leverage Ratio of the Credit Agreement, as previously modified in
paragraph 2(m) of the Third Amendment to Credit Agreement, paragraph 2(h) of the
Fourth Amendment to Credit Agreement, paragraph 2(a) of the Fifth Amendment to
Credit Agreement, paragraph 2(a) of the Sixth Amendment to Credit Agreement,
paragraph 2(b) of the Seventh Amendment to Credit Agreement and paragraph 2(d)
of the Eighth Amendment to Credit Agreement, shall be modified as follows:

 

(a) Leverage Ratio. Permit the Leverage Ratio, as of the end of the fiscal
quarter ending on the dates specified below, for the prior four consecutive
fiscal quarters, to equal or exceed the amount set forth opposite such period:

 

Last Day of Fiscal Quarter

--------------------------------------------------------------------------------

   Leverage Ratio Must Not
Be Greater Than


--------------------------------------------------------------------------------

December 31, 2004

   3.50 to 1

March 31, 2005 through Termination

   3.20 to 1

 

(b) Beginning with the fiscal quarter ending December 31, 2004, Section 6.1(b)
of the Credit Agreement, as previously modified in paragraph 2(n) of the Third
Amendment to Credit Agreement, paragraph 2(i) of the Fourth Amendment to Credit
Agreement, paragraph 2(b) of the Sixth Amendment to Credit Agreement, paragraph
2(c) of the Seventh Amendment to Credit Agreement and paragraph 2(e) of the
Eighth Amendment to Credit Agreement, shall be as follows:

 

(b) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio (i) for
the four consecutive fiscal quarter period ending December 31, 2004, to be less
than 0.65 to 1; and (ii) for each four consecutive calendar quarter period
ending on each March 31, June 30, September 30 and December 31 thereafter
through the Termination Date to be less than 1 to 1;

 

2



--------------------------------------------------------------------------------

(c) Beginning with the four consecutive fiscal quarter period ending March 31,
2004, Section 6.1(c) of the Credit Agreement, as previously modified in
paragraph 2(o) of the Third Amendment to Credit Agreement, paragraph 2(j) of the
Fourth Amendment to Credit Agreement, paragraph 2(b) of the Fifth Amendment to
Credit Agreement, paragraph 2(c) of the Sixth Amendment to Credit Agreement,
paragraph 2(d) of the Seventh Amendment to Credit Agreement and paragraph 2(f)
of the Eight Amendment to Credit Agreement, shall be modified as follows:

 

(c) Interest Coverage Ratio. Permit the Interest Coverage Ratio, as of the end
of each four consecutive fiscal quarter period ending on the dates specified
below, to be less than the amount set forth opposite such period:

 

Last Day of Fiscal Quarter

--------------------------------------------------------------------------------

   Interest Coverage Ratio
Must Not Be Less Than


--------------------------------------------------------------------------------

December 31, 2004

   1.70 to 1

March 31, 2005 through Termination

   2.10 to 1

 

3. Fee for Failure to Pay Term Loans. If Borrowers have failed to pay the entire
principal balance of the Term Loans (now only Term Loan A) and all interest and
other charges thereon on or before July 1, 2005, Borrowers shall pay on July 1,
2005, to (i) PNC, a fee in the amount of amount of $30,000, and (ii) JPMC, a fee
in the amount of $30,000.

 

4. Amendment Fees. Upon execution of this Amendment, Borrowers shall pay to: (i)
Fifth Third, an Amendment Fee in the amount of $10,000; (ii) PNC, an Amendment
Fee in the amount of $2,500; and (iii) JPMC, an Amendment Fee in the amount of
$2,500.

 

5. Amendment to the Loan Documents. All references to the Credit Agreement in
the Loan Documents and in any documents executed in connection therewith shall
be deemed to refer to the Credit Agreement as amended by this Amendment and all
prior amendments to the Credit Agreement.

 

6. Ratification of the Loan Documents. Notwithstanding anything to the contrary
herein contained or any claims of the parties to the contrary, the Agent, the
Banks and the Borrowers agree that the Loan Documents and each of the documents
executed in connection therewith are in full force and effect and each such
document shall remain in full force and effect, as further amended by this
Amendment, and each of the Borrowers hereby ratifies and confirms its
obligations thereunder.

 

7. Representations and Warranties.

 

(a) Each Borrower hereby certifies that (i) the representations and warranties
of such Borrower in the Credit Agreement as previously amended and as amended
herein, are true and correct in all material respects as of the date hereof, as
if made on the date hereof, provided that, for purposes of this Amendment, only:
(x) the representations and warranties made in Section 3.1(a) and (b) and 3.21
of the Amended Credit Agreement shall relate to the most recent financial
statements of the type referred to therein which have been given by the
Borrowers to the Banks (but the foregoing shall not be a waiver of any Default
or Event of Default based on any representation or warranty made by the
Borrowers in the Credit Agreement or any amendment thereof, prior to this
Amendment, being untrue at the time made, or for any breach of any covenant
contained in the Credit Agreement, as amended prior to the date of this
Amendment); (y) the representations and warranties made in Section 3.1(c) of the
Amended Credit Agreement shall be made as of the date of this Amendment and not
as of the Closing Date; and (z) the representations and warranties made in
Section 3.2 of the Amended Credit Agreement shall refer to Material Adverse
Effect since the last audited consolidated financial statements of the Borrowers
provided to the Banks by the Borrowers,

 

3



--------------------------------------------------------------------------------

instead of since September 30, 1999 (but the foregoing shall not be a waiver of
any Default or Event of Default based on any representation or warranty made by
the Borrowers in the Credit Agreement or any amendment thereof, prior to this
Amendment, being untrue at the time made, or for any breach of any covenant
contained in the Credit Agreement, as amended prior to the date of this
Amendment); and (ii) no Event of Default and no event which could become an
Event of Default with the passage of time or the giving of notice, or both,
under the Credit Agreement or the other Loan Documents exists on the date
hereof.

 

(b) Each Borrower further represents that it has all the requisite power and
authority to enter into and to perform its obligations under this Amendment, and
that the execution, delivery and performance of this Amendment have been duly
authorized by all requisite action and will not violate or constitute a default
under any provision of any applicable law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect or of
the Articles of Incorporation or by-laws of such Borrower, or of any indenture,
note, loan or credit agreement, license or any other agreement, lease or
instrument to which such Borrower is a party or by which such Borrower or any of
its properties are bound.

 

(c) Each Borrower also further represents that its obligation to repay the
Loans, together with all interest accrued thereon, is absolute and
unconditional, and there exists no right of set off or recoupment, counterclaim
or defense of any nature whatsoever to payment of the Loans, and each Borrower
further represents that the Agents and Banks have fully performed all of their
respective obligations under the Loan Documents through the date of this
Amendment.

 

(d) Each Borrower also further represents that there have been no changes to the
Articles of Incorporation, by-laws or other organizational documents of each
such Borrower since the most recent date true and correct copies thereof were
delivered to the Agent.

 

8. Conditions Precedent. The effectiveness of the amendments and waivers set
forth herein are subject to the fulfillment, to the satisfaction of the Banks
and their counsel, of the following conditions precedent:

 

(a) The Borrowers shall have delivered to the Banks the following, all of which
shall be in form and substance satisfactory to the Banks and shall be duly
completed and executed:

 

(i) This Amendment and the consents of the Guarantor and the Subordinated
Creditors as attached hereto; and

 

(ii) Such additional documents, certificates and information as the Banks may
require pursuant to the terms hereof or otherwise reasonably request.

 

(b) After giving effect to the amendments and waivers contained herein, the
representations and warranties set forth in the Amended Credit Agreement shall
be true and correct on and as of the date hereof.

 

(c) After giving effect to the amendments and waivers contained herein, no Event
of Default hereunder, and no event which, with the passage of time or the giving
of notice, or

 

4



--------------------------------------------------------------------------------

both, would become such an Event of Default shall have occurred and be
continuing as of the date hereof.

 

(d) The Borrowers shall have paid the Amendment Fees which are due upon
execution of this Amendment as provided in paragraph 4 above and the reasonable
fees and disbursements of the Banks’ counsel incurred in connection with this
Amendment.

 

9. No Waiver. Except as expressly provided herein, this Amendment and anything
contained herein or provided for herein does not and shall not be deemed to
constitute a waiver by the Agent or the Banks of any Event of Default, or of any
event which with the passage of time or the giving of notice or both would
constitute an Event of Default, nor does it obligate the Agent or the Banks to
agree to any further modifications to the Amended Credit Agreement or any other
Loan Document or constitute a waiver of any of the Agent’s or the Banks’ other
rights or remedies.

 

10. Waiver and Release. The Borrowers each on behalf of themselves, their
agents, employees, officers, directors, successors and assigns, do hereby waive
and release Agent and Banks, their agents, employees, officers, directors,
affiliates, parents, successors and assigns, from any claims arising from or
related to administration of the Amended Credit Agreement and the Loan Documents
and any course of dealing among the parties not in compliance with those
agreements from the inception of the Credit Agreement whether known or unknown
through the date of execution and delivery of this Amendment.

 

11. Effective Date. The parties hereto agree that this Amendment shall for all
purposes be deemed to be effective as of the date set forth in the first
paragraph of this Amendment (the “effective date”) and for all purposes the
Amended Credit Agreement shall be deemed to have been amended as of such date to
reflect the amendments to the Credit Agreement set forth in herein, even though
this Amendment is executed after such date.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

CECO GROUP, INC.

By:

 

/s/ Dennis W. Blazer

Name:

 

Dennis W. Blazer

Title:

 

Chief Financial Officer

CECO FILTERS, INC.

By:

 

/s/ Dennis W. Blazer

Name:

 

Dennis W. Blazer

Title:

 

Treasurer

AIR PURATOR CORPORATION

By:

 

/s/ Dennis W. Blazer

Name:

 

Dennis W. Blazer

Title:

 

President

NEW BUSCH CO., INC.

By:

 

/s/ Dennis W. Blazer

Name:

 

Dennis W. Blazer

Title:

 

Treasurer

THE KIRK & BLUM MANUFACTURING COMPANY

By:

 

/s/ Dennis W. Blazer

Name:

 

Dennis W. Blazer

Title:

 

Treasurer

 

6



--------------------------------------------------------------------------------

KBD/TECHNIC, INC.

By:

 

/s/ Dennis W. Blazer

Name:

 

Dennis W. Blazer

Title:

 

Treasurer

CECO ABATEMENT SYSTEMS, INC.

By:

 

/s/ Dennis W. Blazer

Name:

 

Dennis W. Blazer

Title:

 

Treasurer

PNC BANK, NATIONAL ASSOCIATION, as a Bank

By:

 

/s/ William C. Miles

Name:

 

William C. Miles

Title:

 

Vice President

FIFTH THIRD BANK, as Agent and as a Bank

By:

 

/s/ Donald K. Mitchell

Name:

 

Donald K. Mitchell

Title:

 

Vice President

JPMORGAN CHASE BANK, N. A., as a Bank

By:

 

/s/ Jeffrey C. Nicholson

Name:

 

Jeffrey C. Nicholson

Title:

 

First Vice President

 

7



--------------------------------------------------------------------------------

GUARANTOR’S CONSENT

 

By Corporate Guaranty, dated December 7, 1999 (the “Guaranty”), the undersigned
(the “Guarantor”) guaranteed to the Agent and the Banks, subject to the terms
and conditions set forth therein, the prompt payment and performance of all of
the Obligations (as defined therein). The Guarantor consents to the Borrowers’
execution of the foregoing Ninth Amendment to Credit Agreement and to all
documents referred to therein. The Guarantor hereby acknowledges and agrees that
the Guaranty remains unaltered and in full force and effect and is hereby
ratified and confirmed in all respects.

 

CECO ENVIRONMENTAL CORP.

By:

 

/s/ Phillip DeZwirek

Name:

 

Phillip DeZwirek

Title:

 

Chairman and Chief Executive Officer

 

8



--------------------------------------------------------------------------------

SUBORDINATED CREDITOR’S CONSENT

 

The undersigned (the “Subordinated Creditor”) is a party to the Subordination
Agreement with the Agent and the Banks and other subordinated creditors, dated
December 7, 1999 (the “Subordination Agreement”). The Subordinated Creditor
consents to the Borrowers’ execution of the foregoing Ninth Amendment to Credit
Agreement and to all documents referred to therein. The Subordinated Creditor
hereby acknowledges and agrees that the Subordination Agreement remains
unaltered and in full force and effect and is hereby ratified and confirmed in
all respects.

 

GREEN DIAMOND OIL CORP.

By:

 

/s/ Phillip DeZwirek

Name:

 

Phillip DeZwirek

Title

   

 

9



--------------------------------------------------------------------------------

SUBORDINATED CREDITOR’S CONSENT

 

The undersigned (the “Subordinated Creditor”) is a party to the Subordination
Agreement with the Agent and the Banks and other subordinated creditors, dated
December 7, 1999 (the “Subordination Agreement”). The Subordinated Creditor
consents to the Borrowers’ execution of the foregoing Ninth Amendment to Credit
Agreement and to all documents referred to therein. The Subordinated Creditor
hereby acknowledges and agrees that the Subordination Agreement remains
unaltered and in full force and effect and is hereby ratified and confirmed in
all respects.

 

ICS TRUSTEE SERVICES, LTD.

By:

   

Name:

   

Title

   

 

10



--------------------------------------------------------------------------------

SUBORDINATED CREDITOR’S CONSENT

 

The undersigned (the “Subordinated Creditor”) is a party to the Subordination
Agreement with the Agent and the Banks and other subordinated creditors, dated
December 7, 1999 (the “Subordination Agreement”). The Subordinated Creditor
consents to the Borrowers’ execution of the foregoing Ninth Amendment to Credit
Agreement and to all documents referred to therein. The Subordinated Creditor
hereby acknowledges and agrees that the Subordination Agreement remains
unaltered and in full force and effect and is hereby ratified and confirmed in
all respects.

 

HARVEY SANDLER

 

 

11